[Cite as Lelak v. Lelak, 2021-Ohio-519.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 M. ANGELA LELAK (aka SIDDALL)                  :
                                                :
         Plaintiff-Appellant                    :   Appellate Case No. 28872
                                                :
 v.                                             :   Trial Court Case No. 1982-DR-1530
                                                :
 JOHN W. LELAK, JR.                             :   (Domestic Relations Appeal)
                                                :
         Defendant-Appellee                     :
                                                :

                                           ...........

                                           OPINION

                           Rendered on the 26th day of February, 2021.

                                           ...........

JAMES R. KIRKLAND, Atty. Reg. No. 0009731, 10532 Success Lane, Dayton, Ohio
45458
      Attorney for Plaintiff-Appellant

DALMA C. GRANDJEAN, Atty. Reg. No. 0024841 and JAMES D. MILLER, Atty. Reg. No.
0080357, One South Main Street, Suite 1590, Dayton, Ohio 45402
     Attorneys for Defendant-Appellee

                                           .............




TUCKER, P.J.
                                                                                          -2-


       {¶ 1} M. Angela Lelak (now known as Siddall) appeals from a judgment of the

Montgomery County Court of Common Pleas, Domestic Relations Division, which

overruled her motion to hold her ex-husband, John W. Lelak, Jr., in contempt for failing to

abide by the terms of the parties’ divorce decree. For the reasons set forth below, we

reverse the trial court’s judgment and remand for further proceedings consistent with this

opinion.



                                I.   Facts and Procedural History

       {¶ 2} This case is before us on a second appeal regarding the same post-decree

issues. Because facts relevant to Siddall’s first appeal are also relevant to this appeal,

we will briefly recite them.1

       {¶ 3} Lelak and Siddall were divorced in January 1983. In the final judgment and

decree of divorce, the trial court awarded the sum of $10,363 to Siddall as her share of

Lelak’s pension. Because the pension benefits were not payable or vested at the time

of the divorce, the court ordered Lelak to pay Siddall $50 per week toward her share of

the pension. The decree also provided that Lelak was not allowed to withdraw any of his

retirement benefits without providing “ten days written notice to [Siddall] at any time prior

to the full payment due to [Siddall].”

       {¶ 4} In June 1983, Lelak filed a voluntary petition for relief under Chapter 7 of the

U.S. Bankruptcy Code. See In re Lelak, 36 B.R. 164 (Bankr.S.D.Ohio 1984). In his

petition, Lelak “named [Siddall] as an unsecured creditor for ‘non-alimony obligations


1
 For an in-depth statement of the facts and findings made in the prior appeal, see Lelak
v. Lelak, 2d Dist. Montgomery No. 28243, 2019-Ohio-4807 (“Lelak I”).
                                                                                           -3-


arising from the divorce judgment and decree, incl. retirement & Citicorp’ in the amount

of $18,050.”    Id. at 166.    Siddall filed a complaint in the bankruptcy court for a

determination of “the dischargeability of her claim for $10,363 in ‘retirement benefits’

against [Lelak] arising out of their divorce Judgment and Decree.” Id. at 165.

       {¶ 5} The bankruptcy court concluded that “the state court Decree as to the division

of the retirement fund constitute[d] a division of property and not alimony and support.”

Id. at 169. The court found that the weekly payments were dischargeable in bankruptcy,

but stated that its decision should not be construed as otherwise interfering with the

domestic relations court’s division of marital property.        The bankruptcy court also

emphasized the domestic relations court’s mandate prohibiting Lelak from withdrawing

benefits without providing notice to Siddall. Finally, the bankruptcy court stated that “[t]he

extent to which such funds are vested and the extent to which they may be so

encumbered under Ohio law is not now an issue sub judice, and is a question of state law

properly to be determined by the state court. In any event, the judgment by this court

should not be deemed an alteration of or interference in the implementation of the division

of the retirement benefits property as vested on the date of the state court Decree, when

payable.” Id. at 169.

       {¶ 6} In 2016, Siddall discovered that Lelak had withdrawn monies from his

retirement account, and she filed a motion to show cause seeking to hold Lelak in

contempt for failing to provide her with notice prior to the withdrawals. A magistrate

conducted a hearing on the matter and found Lelak in civil contempt. The magistrate

awarded Siddall her share of the retirement benefits pursuant to the decree of divorce,

plus growth thereon.     The magistrate also awarded attorney fees to Siddall.           The
                                                                                           -4-


magistrate sentenced Lelak to 30 days in jail but permitted him to purge the contempt and

avoid the sentence by making payment to Siddall. Lelak filed timely objections.

       {¶ 7} In its decision sustaining Lelak’s objections, the trial court concluded that the

bankruptcy court’s order had discharged not only the weekly payment obligation but also

Lelak’s obligation to pay Siddall $10,363 from his retirement benefits. Thus, the trial

court reversed the magistrate's finding of contempt as well as the award of $10,363,

interest, and attorney fees.

       {¶ 8} Siddall appealed, and we reversed the trial court’s decision, concluding that

it had incorrectly interpreted the bankruptcy court’s decision. We remanded for further

proceedings, stating that, “[s]ince the trial court's assessment of the issues of contempt

and attorney fees was based upon an incorrect interpretation of the bankruptcy court's

decision and judgment, we conclude that it necessarily erred in its review of the

magistrate's decision and Lelak's objections thereto.” Lelak I, 2d Dist. Montgomery No.

28243, 2019-Ohio-4807, ¶ 24.

       {¶ 9} In its decision on remand, the trial court stated it had considered “[Lelak’s]

failure to provide [Siddall] with notice as * * * criminal contempt because it required a

single act of [Lelak] to be performed at a single moment in time. Punishment for his

failure to do so is not coercive in nature, in that the time for compliance is long past and

is not conducive to remedial punishment.” The trial court also concluded, however, that

Siddall had failed to prove criminal contempt because she had failed to provide evidence

that Lelak had a specific intent to disobey the decree. The trial court also concluded that,

even if Lelak’s action constituted civil contempt, the evidence established the defense of

impossibility of performance because Lelak had not known Siddall’s new marital name or
                                                                                         -5-


her address and thus had no means of notifying her of the withdrawal.

       {¶ 10} The trial court also stated it could not order Lelak to pay the amount owed

because doing so would constitute an impermissible modification of the divorce decree,

since the decree did not set forth an alternate method of payment of the pension benefits.

Further, the court found the doctrine of laches operated to prevent it from crafting a

method for such payment.

       {¶ 11} In sum, the trial court declined to find Lelak in contempt and ruled Siddall

was not entitled to payment of the pension benefits, any growth thereon, or attorney fees.

       {¶ 12} Siddall has filed a timely appeal.



                              II.    Abuse of Discretion Analysis

       {¶ 13} Siddall’s first assignment of error is as follows:

              THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT

       OVERRULED THE CONTEMPT ORDERS AGAINST THE DEFENDANT.

       {¶ 14} Siddall asserts the trial court erred when it failed to adopt the magistrate’s

decision finding Lelak in civil contempt of court.

       {¶ 15} A trial court's ruling on a motion in a contempt proceeding will not be

disturbed on appeal absent an abuse of discretion. State ex rel. Ventrone v. Birkel, 65

Ohio St.2d 10, 11, 417 N.E.2d 1249 (1981). In order to find an abuse of discretion, we

must determine that the trial court's decision was unreasonable, arbitrary or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983). A decision is unreasonable if it is not supported by any sound reasoning process.

AAAA Ents., Inc. v. River Place Community Urban Redevelopment Corp., 50 Ohio St.3d
                                                                                         -6-


157, 161, 553 N.E.2d 597 (1990)

       {¶ 16} Contempt of court is defined as a disregard of, or disobedience to, an order

or command of judicial authority. State v. Flinn, 7 Ohio App.3d 294, 455 N.E.2d 377 (9th

Dist.1982). “It is conduct which brings the administration of justice into disrespect, or

which tends to embarrass, impede or obstruct a court in the performance of its functions.”

Denovchek v. Trumbull Cty. Bd. of Commrs., 36 Ohio St.3d 14, 15, 520 N.E.2d 1362

(1988), quoting Windham Bank v. Tomaszczyk, 27 Ohio St.2d 55, 271 N.E.2d 815 (1971),

paragraph one of the syllabus.

       {¶ 17} Contempt may be classified as civil or criminal, with the distinction between

the two hinging on the character and purpose of the sanction imposed. State v. Chavez-

Juarez, 185 Ohio App.3d 189, 2009-Ohio-6130, 923 N.E.2d 670, ¶ 24 (2d Dist.). The

punishment for civil contempt is remedial or coercive in nature and for the benefit of the

complainant, i.e., conditional fines and prison sentences. Dayton Women's Health Ctr.

v. Enix, 68 Ohio App.3d 579, 591, 589 N.E.2d 121 (2d Dist.1991). On the other hand,

criminal contempt sanctions are punitive and designed to vindicate the authority of the

court. Id. Civil contempt is characterized as against the party for whose benefit the

order was made, while criminal contempt is described as offenses against the dignity or

process of the court. Chavez-Juarez at ¶ 25.

       {¶ 18} As described above, the trial court concluded that Lelak’s actions were in

the nature of criminal contempt, based on the finding that Lelak’s failure to provide notice

to Siddall was a “single act to be performed at a single moment in time” and that the time

for compliance was “long past” and “not conducive to remedial punishment.”              We

disagree with this analysis. The mere fact that Lelak’s conduct consisted of a single act
                                                                                         -7-


was not dispositive of the type of contempt. Further, there was no support in the record

for the trial court’s finding that Lelak’s conduct could not be corrected. We cannot discern

any other basis in this record for the trial court’s conclusion that Lelak had committed

criminal contempt.

       {¶ 19} Instead, we agree with the magistrate’s finding that Lelak was guilty of civil

contempt, for which a conditional sanction was appropriate.2 This sanction permitted

Lelak to purge his contempt by complying with the decree. The purpose of the sanction

was clearly to benefit Siddall by coercing Lelak into compliance with his obligations under

the decree.

       {¶ 20} “A prima facie case of civil contempt is made when the moving party proves

both the existence of a court order and the nonmoving party's noncompliance with the

terms of that order.” Jenkins v. Jenkins, 2012-Ohio-4182, 975 N.E.2d 1060, ¶ 12 (2d

Dist.), quoting Wolf v. Wolf, 1st Dist. Hamilton No. C-090587, 2010-Ohio-2762, ¶ 4. The

movant must establish this by clear and convincing evidence. Id.

       {¶ 21} Once the movant establishes a prima facie case of contempt, the burden

shifts to the nonmoving party to establish a defense by the preponderance of the

evidence. Ferguson v. Boron, 2018-Ohio-69, 105 N.E.3d 424, ¶ 14 (7th Dist.), citing

Morford v. Morford, 85 Ohio App.3d 50, 55, 619 N.E.2d 71 (4th Dist.1993). Impossibility

to comply with a court order is a valid defense to an accusation of contempt” but “it is no

defense if the accused brings the inability upon himself.” Goddard-Ebersole v. Ebersole,

2d Dist. Montgomery No. 23493, 2009-Ohio-6581, ¶ 15, quoting Neff v. Neff, 2d Dist.


2
 “Alleged contempt of a divorce decree is a civil contempt[.]” Guy v. Shorey, 8th Dist.
Cuyahoga No. 106923, 2019-Ohio-977, ¶ 3, citing Ganelli v. Ganelli, 8th Dist. Cuyahoga
No. 72757, 1998 WL 308108, *3 (June 11, 1998).
                                                                                        -8-


Montgomery No. 11058, 1989 WL 13531 (Feb. 13, 1989).

      {¶ 22} The unrebutted evidence in this case demonstrated the existence of a court

order and Lelak’s non-compliance with that order. In fact, Lelak admitted to his failure to

comply. Thus, Siddall established a prima facie case of contempt.

      {¶ 23} At the hearing, Lelak insisted his failure to comply had been based upon his

belief that the bankruptcy court’s order had eliminated his duties to Siddall regarding the

pension account. However, with civil contempt, intent is irrelevant. The Ohio Supreme

Court has held that a party acting innocently so that his conduct is not an intentional

disregard of a court order cannot use that innocence as a defense to a charge of civil

contempt. Tomaszczyk, 27 Ohio St.2d 55, 271 N.E.2d 815, at paragraph three of the

syllabus. Thus, Lelak’s stated belief that the bankruptcy court’s order had discharged

his duties under the divorce decree was of no relevance to the civil contempt issue.

      {¶ 24} Even if intent were relevant, we note that the record supports a finding that

Lelak was fully aware that the bankruptcy court neither discharged his duty to notify

Siddall of a pension withdrawal nor discharged his duty to pay her the portion of the

retirement benefits awarded to her by the divorce court. Specifically, during the hearing

Siddall introduced a copy of Lelak’s responses to interrogatories provided during

discovery. In Interrogatory Number 3, Lelak was asked, “[p]lease state the total amount

paid and the dates of such payments in satisfaction of your retirement division obligation

to Plaintiff under the terms of the Final Decree and Judgment of Divorce filed January 31,

’83.” See Plaintiff’s Exh. No. 6. Lelak’s response stated:

      Respondent does not remember any amounts paid to Plaintiff or the dates

      thereof, as this was over 30 years ago. Further, when the Respondent filed
                                                                                          -9-


       for bankruptcy, the bankruptcy court revised the conditions for payment to

       occur at the age of mandatory withdrawal. The total amount to be paid to

       Plaintiff was $10,363 per the Final Decree and Judgment of Divorce filed

       January 31, ’83.

Id.

       {¶ 25} Lelak asserts the defense of impossibility, claiming he had no knowledge of

Siddall’s address and thus could not provide her with notice of his withdrawal of retirement

funds. The trial court agreed, noting that there was evidence Siddall moved several

times between the 1983 divorce and the 1998 withdrawal of pension funds and that Siddall

did not provide Lelak with notice of her new address or of her name change following her

remarriage. The court also noted that, in 1989, Lelak sent a letter to his daughters, who

were then residing with Siddall.        The letter was returned to Lelak, marked as

undeliverable with no forwarding address. Finally, the trial court noted that Lelak testified

that, when his children were minors, and thus living with Siddall, there were time periods

when he did not know where Siddall and his daughters were living. Based upon this

evidence, which the trial court stated was unrebutted by Siddall, the court found Lelak

had demonstrated impossibility of performance by clear and convincing evidence.

       {¶ 26} The court’s finding of impossibility was based upon evidence of events that

occurred years before the withdrawal of the pension funds. The one letter Lelak referred

to was sent nine years before the withdrawal. There was no evidence he made any

further attempts to locate Siddall. Moreover, the daughters reached the age of majority

at least eight years before the withdrawal occurred. Lelak did not assert a lack of contact

with them in their adulthood. In other words, Lelak did not present evidence he would
                                                                                         -10-


have been unable to locate Siddall through their children at the time of the withdrawal.

Also, he could have sought Siddall’s last known address through the trial court.3 In short,

the unrebutted evidence showed no attempt to notify Siddall of the withdrawal. We

conclude that, without evidence that Lelak attempted to contact Siddall when he withdrew

the pension monies, his impossibility defense had to fail. Thus, we disagree with the

finding of the trial court and conclude that the record was devoid of competent, credible

evidence to support a finding of impossibility.

       {¶ 27} Because Lelak did not substantiate his claim that it was impossible to locate

Siddall and did not show an inability to comply with the decree, we conclude the trial court

erred and abused its discretion by not finding Lelak in civil contempt for his failure to

provide Siddall with notice of his withdrawal of the pension funds. Accordingly, the first

assignment of error is sustained.



                                    III.    Laches Analysis

       {¶ 28} The second assignment of error asserted by Siddall states:

              THE TRIAL COURT ABUSED ITS DISCRETION IN APPLYING THE

       DOCTRINE OF LACHES TO THIS CASE AND BY HOLDING THAT

       THERE IS NO OTHER WAY PLAINTIFF CAN OBTAIN HER SHARE OF

       THE DEFENDANT’S RETIREMENT AND THAT EVEN IF THE PLAINTIFF

       FILED A [CIV.R.] 60(B) MOTION IT WOULD BE DENIED.


3The record shows Siddall moved into her current residence in 1989. On this record, it
appears that Siddall would have continued to receive child support from Lelak for the
parties’ youngest child at the time of, and shortly after, the move. Thus, Siddall’s address
would have been known to the trial court or at least ascertainable through the child support
payment system.
                                                                                          -11-


       {¶ 29} Siddall raises two issues in this assignment of error. First, she contends

that the trial court erred in concluding her claims were barred by the doctrine of laches.

Second, she asserts the trial court erred in concluding her claim would also fail under the

provisions of Civ.R. 60(B).

       {¶ 30} We begin by noting that Siddall did not file her claim under the provisions of

Civ.R. 60(B). Therefore, the trial court’s Civ.R. 60(B) discussion was dicta and advisory,

and we need not address any claimed error related to Civ.R. 60(B).

       {¶ 31} We next address the trial court’s finding that Siddall’s claim was barred by

the doctrine of laches. Laches is an equitable defense that bars an action as a result of

an unexcused delay in bringing the action that prejudices the defendant. Atwater v. King,

2d Dist. Greene No. 2002-CA-45, 2003-Ohio-53, ¶ 19. The elements of a laches defense

are “(1) unreasonable delay or lapse of time in asserting a right, (2) absence of an excuse

for the delay, (3) knowledge, actual or constructive, of the injury or wrong, and (4)

prejudice to the other party.” (Citation omitted.) Id. The application of the defense of

laches is within the discretion of the trial court and will not be overturned absent an abuse

of discretion. Thomas v. Thomas, 10th Dist. Franklin No. 03AP-1106, 2004-Ohio-2136, ¶

14.

       {¶ 32} In this case, the parties divorced in January 1983.           Lelak filed his

bankruptcy petition in June 1983. At that time, he had made one payment of $50 to

Siddall. In 1998, Lelak withdrew $22,298.45 from the pension account and rolled the

remaining amount of the pension, $158,736, from the state teacher’s retirement system

into a Fidelity retirement account. At the hearing before the magistrate, Lelak testified

the Fidelity pension account had been depleted.        However, on this record, the only
                                                                                         -12-


additional withdrawals shown occurred in 2011, when Lelak withdrew $36,731, and in

2012, when he withdrew $10,895.

       {¶ 33} As stated by the Ohio Supreme Court, “delay in asserting a right does not

of itself constitute laches, and in order to successfully invoke the equitable doctrine of

laches it must be shown that the person for whose benefit the doctrine will operate has

been materially prejudiced by the delay of the person asserting [the] claim.” Smith v.

Smith, 168 Ohio St. 447, 156 N.E.2d 113 (1959), paragraph three of the syllabus. See

also Garrison v. Garrison, 2d Dist. Montgomery No. 10256, 1987 WL 12223, *1 (June 5,

1987). “The mere inconvenience of having to meet an existing obligation imposed * * * by

an order or judgment of a court of record at a time later than that specified in such * * *

order cannot be called material prejudice.” Smith at 457. Thus, Lelak’s inconvenience

at having to satisfy his court-ordered obligation at this admittedly late date cannot be

considered materially prejudicial. As such, Lelak’s laches defense was without merit,

and the trial court’s contrary conclusion constituted an abuse of discretion.

       {¶ 34} The second assignment of error is sustained.



                                    IV.    Growth Analysis

       {¶ 35} Siddall’s third assignment of error provides as follows:

              THE TRIAL COURT ABUSED ITS DISCRETION IN NOT

       ORDERING THE DEFENDANT TO PAY GROWTH ON PLAINTIFF’S

       SHARE OF THE DEFENDANT’S RETIREMENT

       {¶ 36} Siddall asserts that the trial court erred in denying her request for an award

reflecting the additional growth in value of her portion of the pension benefits. We agree
                                                                                       -13-


that Siddall was entitled to such relief, but we do not accept her proposed calculation of

the amount due.

       {¶ 37} Siddall presented an accountant’s expert testimony that if the $10,363 had

been invested conservatively in the stock market, its value would have increased to

approximately $90,000. The magistrate accepted this testimony, but the trial court, given

its conclusion in regard to contempt, did not address on this issue. We reject Siddall’s

suggested remedy. Instead, we conclude that, in the absence of decree language or a

post-decree order to the contrary, Siddall’s entitlement to growth on her share of the

retirement account began on the date Lelak could have withdrawn funds from the

retirement account without incurring a penalty. This date cannot be determined on this

record, so it must be so determined on remand.

       {¶ 38} The next issue is the appropriate method to calculate the growth to which

Siddall was entitled. We reject the notion that Siddall was entitled to growth based upon

stock market performance. We conclude, instead, that the appropriate method would be

to award Siddall statutory interest under R.C. 1343.03 from the date Lelak could have

withdrawn funds from the retirement account until the obligation is satisfied.

       {¶ 39} The third assignment of error is sustained in part and overruled in part.

Upon remand, the trial court shall determine the date Lelak was entitled to withdraw his

pension benefits without penalty. The court shall then award Siddall statutory interest

upon the sum of $10,313 from that date until such time as the decree is satisfied.4




4 This sum represents the amount of $10,363 awarded in the decree less the $50
payment made by Lelak prior to his filing for bankruptcy.
                                                                                          -14-


                                      V.      Attorney Fees

       {¶ 40} Siddall’s fourth assignment of error states as follows:

              THE TRIAL COURT ABUSED ITS DISCRETION IN NOT

       DIRECTING THE DEFENDANT TO PAY PLAINTIFF’S ATTORNEY FEES

       BECAUSE THE PLAINTIFF PROVED BY CLEAR AND CONVINCING

       EVIDENCE THAT THE DEFENDANT IS IN CONTEMPT FOR VIOLATING

       MULTIPLE COURT ORDERS.

       {¶ 41} Siddall asserts she was entitled to an award of attorney fees related to the

prosecution of the contempt motion.

       {¶ 42} It is well settled that trial courts have “discretion to include reasonable

attorney fees as a part of costs taxable to a defendant found guilty of civil contempt.”

Barton v. Barton, 2017-Ohio-980, 86 N.E.3d 937, ¶ 85 (2d Dist.), quoting State ex rel.

Fraternal Order of Police Captain John C. Post Lodge No. 44 v. City of Dayton, 49 Ohio

St.2d 219, 229, 361 N.E.2d 428 (1977); Passage v. Passage, 2d Dist. Greene No. 2015-

CA-36, 2016-Ohio-1097, ¶ 31.

       {¶ 43} The trial court denied Siddall’s request for attorney fees based upon its

finding that Lelak was not in contempt of court.       However, given our disposition of

Siddall’s first assignment of error, we conclude the trial court erred in failing to consider

the request for attorney fees, and, if warranted, the amount to be awarded.

       {¶ 44} The fourth assignment of error is sustained.



                                        VI.    Conclusion

       {¶ 45} The judgment of the trial court is reversed, and this matter is remanded for
                                                     -15-


further proceedings consistent with this opinion.



                                     .............



HALL, J. and WELBAUM, J., concur.



Copies sent to:

James R. Kirkland
Dalma C. Grandjean
James D. Miller
Hon. Timothy D. Wood